Prager, J.,
dissenting: Although I agree that the case should be reversed, I respectfully dissent from the judgment of the court remanding the case to the district court with directions to enter an order of dismissal. The record in this case, and the allegations of the plaintiff’s petition for declaratory judgment, show clearly that there is an actual controversy existing between the State Department of Revenue and the defendant, Dow Chemical Company. Dow Chemical Company, in response to a request from the Department of Revenue for information as to the company’s conducting a unitary business, declined to furnish that information on the basis that the secretary of revenue did not have the statutory power to require a “combined report”. To the contrary, the Department of Revenue contended that it did have such power under applicable provisions of the Kansas Corporation Income Tax Law and that the department could properly determine Dow Chemical’s income tax liability only by application of unitary principles and combined reporting. Under the circum*43stances there was clearly an actual controversy between Dow Chemical Company and the Kansas Department of Revenue.
In order to resolve this controversy and avoid unnecessary and costly compliance and administrative costs if Dow Chemical is correct in its position, the Kansas Department of Revenue initiated this declaratory judgment action under K.S.A. 60-1701. It has always been the policy of this State that the declaratory judgment statute is to be liberally interpreted and administered with a view to making the courts more serviceable to the people. See Pugh v. City of Topeka, 151 Kan. 327, 330, 99 P.2d 862 (1940). In Cady v. Cady, 224 Kan. 339, 581 P.2d 358 (1978), it was held that, in a declaratory judgment action, the requirement of an actual controversy is satisfied when the construction of a state statute determines a taxpayer’s liability for federal and state income taxes. In Cady, the court stated on page 345 that, since K.S.A. 60-1701 specifically includes controversies involving the validity and interpretation of a statute, a district court is under a duty to proceed with the cause if the petition sets forth facts showing an actual controversy. It simply cannot be denied that an actual controversy exists in this case between the Kansas Department of Revenue and Dow Chemical Company.
The difficulty arose in this case because the district court prematurely granted summary judgment in favor of the department before the controlling facts and the issues of law had been determined. After the petition was filed, Dow Chemical Company filed a simple motion for a more definite statement requesting that an order be made directing the Department of Revenue to state with particularity which sections of the Kansas Income Tax Law conferred the power on the department to require Dow Chemical to provide a “combined report” and to furnish the information requested by the plaintiff. In response to this simple motion, the Department of Revenue filed a 48 page memorandum, briefing what it considered to be the legal issues in the case. We note that, in the summary and conclusions of the department’s memorandum, it stated, with specificity, the various sections of the Kansas Income Tax Act which it considered relevant. Specifically referred to in the memorandum were the following:
“(1) K.S.A. 79-32,110(e) — the tax imposition language; (2) K.S.A. 79-3271 through 3289 — the allocation and apportionment provisions of UDITPA; (3) K.S.A. 79-32,138, 79-1123 and 79-3236 and K.S.A. 75-5101 and Kansas Statutes of 1949, § 74-2416 — provisions re administrative powers; (4) K.S.A. 79-32,109 — cross ref*44erence of K.I.T.A. to I.R.C. of 1954, as amended; (5) K.S.A. 79-32,138 — defining Kansas taxable income; and (6) Section 482, Internal Revenue Code of 1954, as amended and K.S.A. 79-32,141 — provisions authorizing specific adjustments where two or more business organizations are controlled by the same persons.
“In support of the construction of the foregoing statutory provisions as authorizing or requiring combined reporting, plaintiffs further rely on the unitary cases cited in this memorandum and others equally applicable including the Kansas Supreme Court decisions in In re Morton Salt Co., supra, 105 Kan 650, 95 P2d 335 (1939); Crawford Mfg. Co. v. State Com. of Rev. & Tax., supra, 180 Kan 352, 304 P2d 504 (1956); Montgomery Ward & Co. v. State Tax Com., 151 Kan 159, 98 P2d 143 (1940); and Webb Resources, Inc. v. McCoy, supra, 194 Kan 758, 401 P2d 879 (1965).”
The trial court treated defendant’s motion for a more definite statement as a motion to dismiss the action and concluded that there were no questions of fact and that the issues had been fully presented. The trial court then granted summary judgment in favor of the plaintiff. In my judgment, the trial court was clearly in error. It should have required the Department of Revenue to state specifically in an amended petition or in an amendment to its petition, the statutory provisions on which it relied in support of its claimed power to require Dow Chemical to furnish the requested information and to make a combined report. As a result of the trial court’s failure to permit defendant Dow Chemical to file a responsive pleading and by failing to allow the parties the opportunity to stipulate the facts and formulate the legal issues to be determined, the record presented to us on appeal is chaotic and disorganized.
A remand of the case with directions to dismiss will not furnish the parties any assistance whatsoever in resolving the legal issues which are clearly in controversy between them. It appears that there are specific statutes pertaining to the controversy which should be interpreted. It should also be noted that the Department of Revenue in its administrative regulations (K.A.R. 92-12-53) requires a corporate taxpayer to apportion its income as provided in the Uniform Division for Income Tax Purposes Act as provided for in K.S.A. 1981 Supp. 79-3271 and 79-3284. Also, the 1981 Supplement to the Kansas Administrative Regulations contains department regulations pertaining to the apportionment of the income of multiple state corporations and providing for the combined income method of reporting under certain circumstances. See Department of Revenue regulations K.A.R. 92-12-75 through 92-12-83.
*45In view of the failure of the trial court to make findings of fact or to state the legal issues involved, the case must be reversed. I believe, however, that on remand the interests of justice require the district court to sustain the motion of Dow Chemical Company to require the Kansas Department of Revenue to set forth with specificity the Kansas statutory provisions upon which the department relies in support of its position. The parties should then be afforded an opportunity to stipulate the facts and to formulate the legal issues to be determined by the district court.
Miller and Herd, JJ., join in the foregoing dissenting opinion.